Exhibit 10.1

AMENDMENT NO. 1 TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 1 TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”), dated as of May 23, 2017, relating to the Fifth Amended and
Restated Credit Agreement, dated as of May 11, 2017 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”),
among RHP HOTEL PROPERTIES, LP, a Delaware limited partnership, (together with
any permitted successors and assigns, the “Borrower”), RYMAN HOSPITALITY
PROPERTIES, INC. (the “Parent”), the GUARANTORS from time to time party thereto,
the PLEDGORS from time to time party to the Pledge Agreement (as defined in the
Existing Credit Agreement) (the “Pledgors”), the CLOSING DATE TERM LOAN LENDERS
from time to time party thereto, the REVOLVING CREDIT LENDERS from time to time
party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent (the “Administrative Agent”). This Agreement, from and after the Amendment
No. 1 Effective Date (as herein defined), is the “Closing Date Term Loan
Amendment” contemplated by the Existing Credit Agreement and is a “Loan
Document” thereunder.

RECITALS

WHEREAS, the Borrower has requested that (i) the Closing Date Term Loan Facility
be increased from $0 to $200,000,000 in accordance with Section 5.03 of the
Existing Credit Agreement, (ii) the maturity dates for the Revolving Credit
Facility be extended, (iii) the Applicable Margin for the increased Closing Date
Term Loan Facility be set forth, (iv) the Applicable Margin with respect to the
Revolving Credit Facility be reduced, and (v) certain provisions of the Existing
Credit Agreement related thereto be amended;

WHEREAS, pursuant to Section 11.01 of the Existing Credit Agreement, the Parent,
the Borrower, the Loan Parties, all of the Closing Date Term Loan Lenders and
all of the Revolving Credit Lenders (representing the entire Class of Lenders
affected by this Agreement as required pursuant to Section 11.01 of the Existing
Credit Agreement)(the “Affected Lenders”), and the Administrative Agent, agree
to amend the Existing Credit Agreement on the terms set forth herein, and the
Closing Date Term Loan Lenders are willing to increase the Closing Date Term
Loan Facility available to Borrower on the terms and conditions set forth herein
and in the First Amended Credit Agreement (as herein defined); and

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings given to them in the Existing Credit Agreement. The rules of
interpretation set forth in Section 1.02 of the Existing Credit Agreement are
hereby incorporated by reference herein, mutatis mutandis. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Existing Credit Agreement shall, after this Agreement becomes
effective, refer to the Existing Credit Agreement as amended hereby. For the
avoidance of doubt, from and after the Amendment No. 1 Effective Date, any
references to “date hereof” or “date of this agreement” in the Existing Credit
Agreement shall continue to refer to May 11, 2017.



--------------------------------------------------------------------------------

SECTION 2. Closing Date Term Loan Facility. Subject to and upon the terms and
conditions set forth herein, on the Amendment No. 1 Effective Date, the Closing
Date Term Loan Lenders agree to make the Closing Date Term Loans available to
Borrower in the amount of each Lender’s Closing Date Term Loan Commitment in
accordance with Section 2.01(b) of the First Amended Credit Agreement.

SECTION 3. Amendments to the Credit Agreement. The Existing Credit Agreement is,
effective as of the Amendment No. 1 Effective Date, hereby amended as follows
(the Existing Credit Agreement, as so amended, the “First Amended Credit
Agreement”):

(a) Section 1.01 of the Existing Credit Agreement is hereby amended by replacing
the defined terms set forth below with the definitions set forth herein:

“Applicable Margin” means,

(a) in the case of Revolving Loans and Letters of Credit Fees, subject to the
conditions below, the percentages per annum set forth below, based upon the
Consolidated Funded Indebtedness to Total Asset Value Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 7.02(b):

 

Pricing Tier

  

Consolidated Funded

Indebtedness to Total Asset

Value Ratio

   Applicable Margin
for Revolving Loans
or Letter of Credit
Fees that are
Eurodollar Rate
Loans     Applicable
Margin for
Revolving
Loans or
Letter of
Credit Fees
that are
Base Rate
Loans  

I

   < 40.0%      1.55 %      0.55 % 

II

   > 40.0% and < 45.0%      1.60 %      0.60 % 

III

   > 45.0% and < 50.0%      1.80 %      0.80 % 

IV

   > 50.0% and < 55.0%      2.00 %      1.00 % 

V

   > 55.0% and < 60.0%      2.15 %      1.15 % 

VI

   > 60.0%      2.40 %      1.40 % 

Any increase or decrease in the Applicable Margin for the Revolving Loans or
Letter of Credit Fees resulting from a change in the Consolidated Funded
Indebtedness to Total Asset Value Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is required
to be delivered pursuant to Section 7.02(b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such

 

2



--------------------------------------------------------------------------------

Section, then Pricing Tier VI shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and shall continue to apply until the first Business Day immediately following
the date a Compliance Certificate is delivered in accordance with
Section 7.02(b), whereupon the Applicable Margin shall be adjusted based upon
the calculation of the Consolidated Funded Indebtedness to Total Asset Value
Ratio contained in such Compliance Certificate. Notwithstanding anything in this
definition to the contrary, the determination of the Applicable Margin for any
period shall be subject to the provisions of Section 2.10(b).

(b) in the case of Closing Date Term Loans, subject to the conditions below, the
percentages per annum set forth below, based upon the Consolidated Funded
Indebtedness to Total Asset Value Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(b):

 

Pricing Tier

  

Consolidated Funded

Indebtedness to Total Asset

Value Ratio

   Applicable Margin
for Closing Date
Term Loans that are
Eurodollar Rate
Loans     Applicable
Margin for
Closing
Date Term
Loans that
are Base
Rate Loans  

I

   < 40.0%      1.50 %      0.50 % 

II

   > 40.0% and < 45.0%      1.55 %      0.55 % 

III

   > 45.0% and < 50.0%      1.75 %      0.75 % 

IV

   > 50.0% and < 55.0%      1.95 %      0.95 % 

V

   > 55.0% and < 60.0%      2.10 %      1.10 % 

VI

   > 60.0%      2.35 %      1.35 % 

Any increase or decrease in the Applicable Margin for the Closing Date Term
Loans resulting from a change in the Consolidated Funded Indebtedness to Total
Asset Value Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Tier VI shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day immediately following the date a
Compliance Certificate is delivered in accordance with Section 7.02(b),
whereupon the Applicable Margin shall be adjusted based upon the calculation of
the Consolidated Funded Indebtedness to Total Asset Value Ratio contained in
such Compliance Certificate. Notwithstanding anything in this definition to the
contrary, the determination of the Applicable Margin for any period shall be
subject to the provisions of Section 2.10(b).

 

3



--------------------------------------------------------------------------------

(c) in the case of Tranche B Term Loans, (i) the Applicable Margin for Tranche B
Term Loans that are Eurodollar Rate Loans shall be 2.25%, and (ii) the
Applicable Margin for Tranche B Term Loans that are Base Rate Loans shall be
1.25%.

“Appraised Value” means, as of any date of determination, for each Borrowing
Base Property existing as of such date, the most-recently obtained “as-is”
appraised value (or, if greater, the “hypothetical as if stabilized” appraised
value, if applicable), of such Borrowing Base Property as set forth in an
appraisal in form and substance acceptable to the Administrative Agent (in its
discretion) and prepared by an appraiser acceptable to the Administrative Agent
(in its discretion); provided, however, that (a) the “Appraised Value” for any
Borrowing Base Property which is the subject of a Substantial Casualty or
Substantial Condemnation and which is being rebuilt, reconstructed and restored
pursuant to the terms of Section 7.07 hereof shall, following the receipt by the
Administrative Agent of any new “as completed” appraisal pursuant to
Section 7.12 hereof and prior to the receipt by the Administrative Agent of a
new “as-is” appraisal of such Property following the completion of the
applicable rebuilding, reconstruction and restoration, equal the “as-completed”
appraised value of such Borrowing Base Property, (b) if as of the Stabilization
Date for any Borrowing Base Property (as specified in such appraisal for such
Borrowing Base Property), the trailing twelve (12) month net operating income
for such Borrowing Base Property is within five percent (5%) of the net
operating income projected by such appraisal in its determination of the “as
stabilized” value for such Borrowing Base Property, then the “as stabilized”
value reflected in such appraisal and (c) the “Appraisal Value” for any
Borrowing Base Property shall be reduced by the value of any personal property
related thereto that is transferred in accordance with the terms hereof.

“Closing Date Term Loan Commitment” means, as to any Lender, the obligation of
such Lender, if any, to make a Closing Date Term Loan to the Borrower pursuant
to Section 2.01(b). The original aggregate principal amount of the Closing Date
Term Loan Commitments of all Lenders in effect on the Closing Date Term Loan
Funding Date is TWO HUNDRED MILLION DOLLARS ($200,000,000.00).

“Closing Date Term Loan Maturity Date” means May 23, 2022.

“Closing Date Term Loans” has the meaning specified in Section 2.01(b). As of
the Closing Date Term Loan Funding Date, the outstanding principal amount of the
Closing Date Term Loans is TWO HUNDRED MILLION DOLLARS ($200,000,000).

“First Extended Revolving Credit Maturity Date” means November 23, 2021.

“Original Revolving Credit Maturity Date” means May 23, 2021.

“Second Extended Revolving Credit Maturity Date” means May 23, 2022.

(b) Schedule 2.01 of the Existing Credit Agreement is hereby replaced with
Schedule 2.01 attached hereto.

 

4



--------------------------------------------------------------------------------

SECTION 4. Conditions to the Extension of the increased Closing Date Term Loan
Facility. This Agreement shall become effective as of the first date (the
“Amendment No. 1 Effective Date”, which, for the avoidance of doubt, shall be
the “Closing Date Term Loan Funding Date” referenced in the Existing Credit
Agreement) when each of the following conditions shall have been satisfied or
waived in writing by the Administrative Agent:

(a) Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article VI of the Existing
Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) on and as of the Amendment No. 1 Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Agreement, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 of the Existing
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01.

(b) No Default. No Default shall exist, or would result from, the funding of the
Closing Date Term Loans.

(c) Mortgage Modifications. To the extent required by the Administrative Agent,
the Borrower shall have executed and delivered updated Mortgage Modifications,
in form and substance reasonably satisfactory to the Administrative Agent,
reflecting changes necessitated by the execution of this Agreement as an
amendment to the Mortgage Instruments.

(d) Notes. The Borrower shall have executed and delivered new Notes to any
Affected Lenders requesting new Notes in connection herewith.

(e) This Agreement. The Administrative Agent shall have received executed
counterparts hereof that, when taken together, bear the signatures of the Loan
Parties, the Guarantors, the Affected Lenders, and the Administrative Agent.

(f) Request for Credit Extension. The Administrative Agent shall have received a
Request for Credit Extension with respect to the Closing Date Term Loans.

(g) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the Amendment No. 1 Effective Date, in form and substance satisfactory to the
Administrative Agent, stating that (A) the applicable conditions specified
herein and in Sections 5.02 of the Amended Credit Agreement have been satisfied,
(B) each Loan Party is in compliance with all existing financial obligations,
(C) all material governmental, shareholder and third party consents and
approvals, if any, with respect to the Loan Documents executed and delivered in
connection with this Agreement and the transactions contemplated thereby have
been obtained (and attaching copies thereof), and (D) that no action, suit,
investigation or proceeding is pending or threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any Loan
Party or any transaction contemplated by the Loan Documents executed and
delivered in connection with this Agreement, if such action, suit, investigation
or proceeding could reasonably be expected to have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

(h) Fees and Expenses. The Borrower shall have paid all fees required in
connection with the closing of the Existing Credit Agreement and the funding of
the Closing Date Term Loans and all costs and expenses (including attorneys’
costs and fees) incurred by the Administrative Agent in documenting or
implementing same.

(i) Attorney Costs. The Borrower shall have paid all reasonable fees, charges
and disbursements of counsel of the Administrative Agent to the extent invoiced
prior to or on the Amendment No. 1 Effective Date, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

SECTION 5. Reaffirmation. By signing this Agreement, each Loan Party hereby
confirms that this Agreement shall not effect a novation of any of the
obligations of the Loan Parties under the Existing Credit Agreement, which
obligations continue in full force and effect as set forth in the First Amended
Credit Agreement, and each Loan Party and each Pledgor acknowledges and confirms
that the obligations of the Loan Parties under the Existing Credit Agreement as
modified or supplemented hereby (including with respect to the Closing Date Term
Loans contemplated by this Agreement) and the Loan Parties and the Pledgors
under the other Loan Documents (i) are entitled to the benefits of the
guarantees, pledge of and/or grant of the security interests set forth or
created in the Collateral Documents and the other Loan Documents,
(ii) constitute “Obligations” and “Secured Obligations” or other similar term
for purposes of the First Amended Credit Agreement, the Collateral Documents and
all other Loan Documents, (iii) notwithstanding the effectiveness of the terms
hereof, the Collateral Documents and the other Loan Documents are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects. Each Loan Party and each Pledgor hereby ratifies and confirms
that all Liens granted, conveyed, or assigned to the Administrative Agent by
such Person pursuant to any Loan Document to which it is a party remain in full
force and effect, are not released or reduced, and continue to secure full
payment and performance of the Obligations as increased hereby.

SECTION 6. Applicable Law; Jurisdiction; Venue.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER, EACH PLEDGOR AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION

 

6



--------------------------------------------------------------------------------

OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE JOINT LEAD ARRANGERS MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER, ANY PLEDGOR OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER, EACH PLEDGOR AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 7. Credit Agreement Governs. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or the
Administrative Agent under the Existing Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way

 

7



--------------------------------------------------------------------------------

affect any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the First
Amended Credit Agreement or any other Loan Document in similar or different
circumstances.

SECTION 8. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Agreement by facsimile
or electronic transmission shall be as effective as delivery of a manually
executed counterpart hereof.

SECTION 9. Miscellaneous. This Agreement shall constitute an amendment of the
Existing Credit Agreement. The Borrower shall pay all reasonable fees, costs and
expenses of the Administrative Agent incurred in connection with the
negotiation, preparation and execution of this Agreement and the transactions
contemplated hereby.

[Remainder of this page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWER AND PLEDGOR:   RHP HOTEL PROPERTIES, LP,   a Delaware limited
partnership, as Borrower and as a Pledgor           By:   RHP Partner, LLC,    
a Delaware limited liability company,     its general partner             By:  

        /s/ Mark Fioravanti

              Mark Fioravanti               Vice President

 

GUARANTORS AND PLEDGORS:     RYMAN HOSPITALITY PROPERTIES, INC.,     a Delaware
corporation, as a Guarantor and a     Pledgor   By:  

    /s/ Mark Fioravanti

    Mark Fioravanti     President and Chief Financial Officer   RHP PROPERTY GP,
LP,   a Florida limited partnership, as a Guarantor     By:   Opryland
Hospitality, LLC,       a Tennessee limited liability company       its general
partner       By:  

    /s/ Mark Fioravanti

            Mark Fioravanti             Vice President

Signature Page – Amendment No. 1 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

RHP PROPERTY GT, LP, a Delaware limited partnership, as a Guarantor   By:  
Opryland Hospitality, LLC,     a Tennessee limited liability company,     its
general partner     By:  

        /s/ Mark Fioravanti

              Mark Fioravanti               Vice President

RHP PROPERTY NH, LLC,

a Maryland limited liability company, as a

Guarantor and a Pledgor

By:  

        /s/ Mark Fioravanti

          Mark Fioravanti           Vice President

RHP PARTNER, LLC,

a Delaware limited liability company, as a

Guarantor and a Pledgor

By:  

        /s/ Mark Fioravanti

          Mark Fioravanti           Vice President

 

Signature Page – Amendment No. 1 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

RHP HOTELS, LLC,

a Delaware limited liability company, as a Guarantor and a Pledgor

By:  

        /s/ Mark Fioravanti

          Mark Fioravanti           Vice President

RHP PROPERTY GT, LLC,

a Delaware limited liability company, as a Guarantor and a Pledgor

By:  

        /s/ Mark Fioravanti

          Mark Fioravanti           Vice President

OPRYLAND HOSPITALITY, LLC,

a Tennessee limited liability company, as a Guarantor and a Pledgor

By:  

        /s/ Mark Fioravanti

          Mark Fioravanti           Vice President

 

Signature Page – Amendment No. 1 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

in its capacity as Administrative Agent

        By:  

        /s/ Anand. J. Jobanputra

  Name: Anand. J. Jobanputra   Title: Senior Vice President

 

Signature Page – Amendment No. 1 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as a Lender By:  

        /s/ Anand. J. Jobanputra

  Name: Anand. J. Jobanputra   Title: Senior Vice President

 

Signature Page – Amendment No. 1 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:

 

BANK OF AMERICA, N.A., in its capacity as a Lender By:  

        /s/ Alicia Casseb

  Name: Alicia Casseb   Title: Vice President

 

Signature Page – Amendment No. 1 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:

 

DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as a Lender By:  

        /s/ James Rolison

  Name: James Rolison   Title: Managing Director By:  

        /s/ Joanna Soliman

  Name: Joanna Soliman   Title: Vice President

 

Signature Page – Amendment No. 1 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:

 

JP MORGAN CHASE BANK, N.A., in its capacity as a Lender By:  

        /s/ Amrish Desai

  Name: Amrish Desai   Title: Vice President

 

Signature Page – Amendment No. 1 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:

 

U.S. BANK NATIONAL ASSOCIATION, in its capacity as a Lender By:  

        /s/ Lori Y. Jensen

  Name: Lori Y. Jensen   Title: Senior Vice President

 

Signature Page – Amendment No. 1 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, in its capacity as a Lender By:  

        /s/ Steve Jonassen

  Name: Steve Jonassen   Title: Managing Director By:  

        /s/ Adam Jenner

  Name: Adam Jenner   Title: Director

 

Signature Page – Amendment No. 1 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:

 

THE BANK OF NOVA SCOTIA, in its capacity as a Lender By:  

        /s/ Anthony Ottavino

  Name: Anthony Ottavino   Title: Director

 

Signature Page – Amendment No. 1 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:

 

CAPITAL ONE, N.A., in its capacity as a Lender By:  

        /s/ Thomas A. Kashynski

  Name: Thomas A. Kashynski   Title: Senior Vice President

 

Signature Page – Amendment No. 1 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:

 

TD BANK, N.A., in its capacity as a Lender By:  

        /s/ Donald R. Mincey

  Name: Donald R. Mincey   Title: SVP

 

Signature Page – Amendment No. 1 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:

 

SUMITOMO MITSUI BANKING CORPORATION, in its capacity as a Lender By:  

        /s/ Hideo Notsu

  Name: Hideo Notsu   Title: Managing Director

 

Signature Page – Amendment No. 1 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:

 

RAYMOND JAMES BANK, N.A., in its capacity as a Lender By:  

        /s/ Matthew Stein

  Name: Matthew Stein   Title: Vice President

 

Signature Page – Amendment No. 1 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:

 

MIDFIRST BANK, a federal chartered savings association, in its capacity as a
Lender By:  

        /s/ Tom L. Gray

  Name: Tom L. Gray   Title: Vice President

 

                                                                               
                   

 

 

Signature Page – Amendment No. 1 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentages

Closing Date Term Loans and Revolving Loan

 

Lender

  

Closing Date
Term Loan
Commitment

    

Pro Rata

Share of

Closing Date
Term Loans

   

Revolving
Commitment

    

Pro Rata

Share of
Revolving
Commitment

 

Wells Fargo Bank, National Association

   $ 21,000,000        10.50000000 %    $ 78,800,000        11.25714286 % 

Bank of America, N.A.

   $ 21,000,000        10.50000000 %    $ 78,800,000        11.25714286 % 

Deutsche Bank AG New York Branch

   $ 21,000,000        10.50000000 %    $ 78,800,000        11.25714286 % 

JPMorgan Chase Bank, N.A.

   $ 21,000,000        10.50000000 %    $ 78,800,000        11.25714286 % 

U.S. Bank National Association

   $ 21,000,000        10.50000000 %    $ 78,800,000        11.25714286 % 

Credit Agricole

   $ 20,000,000        10.00000000 %    $ 70,000,000        10.00000000 % 

The Bank of Nova Scotia

   $ 18,000,000        9.00000000 %    $ 63,000,000        9.00000000 % 

Capital One, N.A.

   $ 16,000,000        8.00000000 %    $ 55,000,000        7.85714286 % 

TD Bank, N.A.

   $ 11,000,000        5.50000000 %    $ 42,000,000        6.00000000 % 

Sumitomo Mitsui Banking Corporation

   $ 11,000,000        5.50000000 %    $ 42,000,000        6.00000000 % 

MidFirst Bank

   $ 5,000,000        2.50000000 %    $ 20,000,000        2.85714286 % 

Raymond James Bank, N.A.

   $ 14,000,000        7.00000000 %    $ 14,000,000        2.00000000 % 

Total

   $ 200,000,000        100.00000000 %    $ 700,000,000        100.00000000 % 